KENNEDY, Justice.
Larry Brice Richards filed a products liability action pursuant to the Alabama Extended Manufacturer’s Liability Doctrine against Lennox Industries, Inc. (“Len-nox”), seeking damages for injuries he sustained in an explosion that he argued was caused by a defective valve assembly in the gas furnace in his house. His wife joined his action, seeking damages for loss of consortium resulting from his injuries. The Richardses’ attorney is Leon Garmon.
At trial, Lennox called Kenneth Robertson, Jr., to testify for it. Robertson was a former law clerk of Garmon’s, and, based on his employment with Garmon, he had knowledge concerning the valve assembly and the litigation. The jury returned a verdict for Lennox and against the Rich-ardses. We held that the matters regarding which Robertson testified were protected by the attorney-client privilege, and we reversed the trial court’s denial of the Richardses’ motion for new trial. Richards v. Lennox, Indus. Inc., 574 So.2d 736 (Ala.1990).
The Richardses then filed this action against Robertson, alleging that he had violated Ala.Code 1975, § 12-21-161, and that the violation of that Code section creates a cause of action in tort for money damages. The trial court dismissed the action for failure to state a claim upon which relief can be granted. Rule 12(b)(6), A.R.Civ.P. Under the particular facts of this case, the trial court did not err.
The judgment is due to be affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES and HOUSTON, JJ„ concur.